19-10771-scc       Doc 22    Filed 03/25/19    Entered 03/25/19 15:23:23         Main Document
                                              Pg 1 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:
                                               Chapter 15
 IMPERIAL TOBACCO CANADA
                                               Case No. 19-10771(SCC)
 LIMITED,

           Debtor in a Foreign Proceeding.

                     ORDER GRANTING PRELIMINARY INJUNCTION

          FTI Consulting Canada Inc. (“FTI,” or the “Monitor”) is the Court-appointed monitor for

Imperial Tobacco Canada Limited (“ITCAN” or the “Debtor”) in a proceeding under Canada’s

Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended, pending before the

Ontario Superior Court of Justice (Commercial List) at Toronto (the “Canadian Proceeding”).

The Monitor is authorized to serve as the foreign representative of the Debtor as defined by

section 101(24) of title 11 of the United States Code (the “Bankruptcy Code”).

          On March 13, 2019, the Monitor commenced this Chapter 15 case (the “Chapter 15

Case”) by filing, on behalf of the Debtor and pursuant to sections 1504 and 1515 of the

Bankruptcy Code, the Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding

and Related Relief (the “Verified Petition”) along with the Official Form 401 (Chapter 15

Petition for Recognition of a Foreign Proceeding); the Application for an Order (I) Scheduling

Recognition Hearing, (II) Specifying Deadline for Filing Objections and (III) Specifying Form

and Manner of Notice (the “Notice Application”); and an Ex Parte Application for Temporary

Restraining Order and Relief Pursuant to Sections 1519 and 105(a) of the Bankruptcy Code (the

“Application for Provisional Relief” and, collectively with the Verified Petition and Notice

Application, the “First Day Motions”).
19-10771-scc      Doc 22     Filed 03/25/19        Entered 03/25/19 15:23:23        Main Document
                                                  Pg 2 of 4


        The Monitor has also filed a memorandum of law (the “Memorandum of Law”) and a

Declaration of the Monitor (the “Bishop Declaration”) in support of the First Day Motions.

        By its Application for Provisional Relief, the Monitor requested entry, on an ex parte basis,

of an order to show cause with temporary restraining order staying execution against the assets,

business operations and supply chain, inventory management and distribution processes of the

Debtor and applying section 362 of the Bankruptcy Code in this Chapter 15 case on a provisional

basis pending either the adjudication of the Monitor’s request for recognition of the Canadian

Proceeding or a hearing on the Monitor’s request for a preliminary injunction, and granting such

other relief as the Court sees just and proper.

        The Court has considered and reviewed the Application for Provisional Relief, the Verified

Petition, the Bishop Declaration and all related documents filed contemporaneously therewith.

Based on the foregoing, THE COURT FINDS AND CONCLUDES AS FOLLOWS:

        a)      The Monitor has demonstrated a substantial likelihood of success on the merits that

the Debtor is the subject of a pending foreign main proceeding and the Monitor is the foreign

representative of the Debtor;

        b)      The Monitor has demonstrated that, without a stay of execution against the Debtor’s

assets, business operations and processes, and the protections of section 362 of the Bankruptcy

Code, there is a material risk that the Debtor will suffer irreparable harm to the value of its business,

assets, and property as a result of potential enforcement and collection efforts of claimants pending

the disposition of the Verified Petition;

        c)      No injury will result to any party that is greater than the harm to the Debtor in the

absence of the requested relief;




                                                    2
19-10771-scc     Doc 22     Filed 03/25/19     Entered 03/25/19 15:23:23          Main Document
                                              Pg 3 of 4


       d)      The interests of the public will be served by this Court’s granting the relief

requested by the Monitor;

       e)      Due to the nature of the relief requested, no security is required under Rule 65(c)

of the Federal Rules of Civil Procedure to the extent applicable in these cases by Rule 7065 of the

Federal Rules of Bankruptcy Procedure;

       f)      This Court has jurisdiction over this matter pursuant to 28 U.S.C § 1334;

       g)      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P); and

       h)      Venue is proper in this District pursuant to 28 U.S.C. § 1410.

NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Monitor’s application is GRANTED.

       2.      Until such a time as an order adjudicating the Monitor’s request for recognition of

the Canadian Proceeding is entered, or as otherwise ordered by this Court:

                   i. the Monitor is established as the “foreign representative” of the Debtor as

                      defined in section 101(24) of the Bankruptcy Code;

                  ii. Pursuant to sections 1519(a)(1) and 105(a) of the Bankruptcy Code, all

                      persons and entities are enjoined from seizing, attaching, possessing,

                      executing, and/or enforcing liens against the assets, businesses operations

                      or processes of the Debtor; and

                  iii. Pursuant to sections 1519(a)(3) and 105(a) of the Bankruptcy Code, the

                      automatic stay pursuant to section 362 of the Bankruptcy Code is applicable

                      in this Chapter 15 case within the territorial jurisdiction of the United States;

                      provided, however, that the automatic stall shall not enjoin a police or




                                                 3
19-10771-scc     Doc 22     Filed 03/25/19    Entered 03/25/19 15:23:23        Main Document
                                             Pg 4 of 4


                      regulatory act of a governmental unit to the extent provided in Section

                      362(b)(4) of the Bankruptcy Code.

       3.      Notice of this Order shall be served within two business days of its entry by United

States mail first-class postage prepaid, by electronic mail or by fax on all parties against whom

relief is sought, or their counsel, if applicable, including such parties as set forth in the List

Pursuant to Bankruptcy Rule 1007(a)(4) previously filed by the Debtor.

       4.      Service in accordance with this Order shall constitute adequate and sufficient

service and notice.

       5.      This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.



Dated: March 25, 2019
       New York, New York



                                             /S/ Shelley C. Chapman
                                             UNITED STATES BANKRUPTCY JUDGE




                                                  4
